Dear Mr. Boudreaux:
On behalf of the St. Martin Parish Police Jury, you recently requested an opinion from this office regarding the use of funds dedicated by Proposition No. 7 which was summarized on the ballot as follows:
             Summary: 10 year 3.29 mills property tax renewal for constructing housing for public health units in the parish and paying the maintenance and operating expenses of public health units in the parish.
Specifically, your request was whether these funds could be used for an animal control program with the emphasis on rabies control.
You correctly point out that the control of rabies is a matter of public health. This is supported by the Sanitary Code of the State of Louisiana Chapter 3, Section 3:001 et seq., which provides for the control of rabies by means of vaccination which has been approved by the State Health Officer. Further, parish health units may, through the parish governing authority, control and administer all matters of local sanitation and pass local health and sanitary ordinances and define and abate nuances dangerous to the public health of the parish, under the provisions of LSA-R.S. 40:14.
LSA-R.S. 39:704, provides that:
             The proceeds of any special tax shall constitute a trust fund to be used exclusively for the objects and purposes for which the tax was levied. The records of the taxing authority shall clearly reflect the objects and purposes for which the proceeds of the tax are used.
Proceeds of special taxes must be used solely for the purpose or purposes set forth in the proposition approved by the voters. In the instant situation, the proposition states that the tax shall be used for the purpose of constructing housing for public health units and for the maintenance and operating expenses of public health units.
Because the terms "parish health unit" and/or "public health unit" are not specifically defined, one should look to the powers and duties of such units under the law to determine their meaning.
Civil Code Article 11 provides, "Words of art and technical terms must be given their technical meaning when the law involves a technical matter." Under the provisions of LSA-R.S. 40:14, parish health units are given the power to control and administer all matters of local sanitation, which includes the control of rabies. (See, LSA-R.S. 40:4).
The tax proposition at issue here specifically limits the use of the tax proceeds for the construction of public health units and their maintenance and operating expenses. It is clear that a rabies control program would include the catching, control, and housing of potentially dangerous unvaccinated animals. Because the St. Martin Parish Health Units control and administer all matters of local sanitation and the sanitation code provides for the control of rabies, it is the opinion of this office that the dedicated health unit funds in St. Martin Parish, Louisiana, may be used to fund a rabies control program and its related expenses.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB:glb